Citation Nr: 1518586	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil (claimed as neck and tonsil cancer), to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from September 1966 to August 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2014, the Veteran and his wife testified before the undersigned at a Board video teleconference hearing.  A copy of the hearing transcript has been associated with the claims file.  Per the Veteran's request, the record was held open for an additional 60 days following the Board hearing for the submission of additional evidence.

In February 2015, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the records in VBMS, there are also electronic records associated with the Veteran's claim in Virtual VA, including VA treatment records dated through July 2013.  Notably, these records were considered in the July 2013 Supplemental Statement of the Case.  The remaining documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his currently diagnosed squamous cell carcinoma of the right tonsil was the result of his exposure to herbicides during service.  He further asserts that the tonsils are part of the pharynx or larynx, and that such condition should therefore be considered a respiratory cancer.  See Veteran's February 2010 Notice of Disagreement and March 2012 VA Form 9.  In the alternative, he contends that this condition is the result of his exposure to contaminated water at Camp Lejeune.  See Veteran's February 2010 Notice of Disagreement.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

The diseases presumptively associated with herbicide exposure include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).  Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses) have been determined by the Secretary not to be positively associated with herbicides exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents: Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Significantly, however, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

The National Research Council of the National Academies Committee on Contaminated Water released a report in 2009 indicating that the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987.  Benzene and vinyl chloride were also present in the water.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See Veterans Benefits Administration (VBA) Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.  However, squamous cell carcinoma of the right tonsil is not identified as having such a limited or suggestive association.  

The Board finds that a VA examination assessing whether the Veteran's squamous cell carcinoma of the right tonsil was incurred during or aggravated by his military service is warranted in this case.  In making this determination, the Board notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service records establish that he served in the Republic of Vietnam, and that he was stationed at Camp Lejeune in 1967.  See Veteran's Record of Service; Veteran's Combat History - Expeditions - Awards Record.  

Additionally, the Veteran's post-service treatment records reflect that he has been diagnosed with squamous cell carcinoma of the right tonsil.  See, e.g., 21st Century Oncology's treatment notes dated November 2008, April 2009, and May 2009; Dr. F.R.'s treatment notes dated in January 2009, February 2009, March 2009, April 2009, and June 2009.

Moreover, there is evidence of record indicating a possible relationship between the Veteran's squamous cell carcinoma of the right tonsil and military service.  Specifically, in a March 2012 opinion, Dr. P.A. acknowledged that the Veteran had exposure to Agent Orange while he was in Vietnam for two years, and went on to state that "Agent Orange has been implicated in a number of cancers, one of which is throat."  In this regard, Dr. P.A. reported that the Veteran's "cancer was, certainly, in his throat, and so, therefore, by implication, Agent Orange is, certainly, a possibility, as a causative agent of his cancer."  Additionally, in a December 2014 opinion, Dr. P.A. again noted that the Veteran served in Vietnam and had been exposed to Agent Orange.  He also again stated that Agent Orange has been implicated in throat cancer.  Dr. P.A. then went on to report that the implication here was that, because the Veteran never smoked and only occasionally drank alcohol, "Agent Orange may have been a factor in the development of this oropharynx cancer (right tonsil)."    

Significantly, however, insofar as both of Dr. P.A.'s opinions are speculative, they cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); see also Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).  Moreover, no rationale was provided for these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

Therefore, because there is insufficient medical evidence of record addressing whether the Veteran's squamous cell carcinoma of the right tonsil is causally related to his military service, a VA examination and medical opinion addressing the etiology of his squamous cell carcinoma of the right tonsil is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Additionally, on remand, any outstanding VA treatment records from the Bay Pines and Tampa VA Medical Centers, as well as the Lee County VA Healthcare Center, should be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA treatment records currently on file are dated in July 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Bay Pines VA Medical Center, the Tampa VA Medical Center, and the Lee County VA Healthcare Center, dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed squamous cell carcinoma of the right tonsil.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide the following opinions:

a)  Is the Veteran's claimed squamous cell carcinoma of the right tonsil a cancer of the throat and/or respiratory system?  In doing so, the examiner should specifically address the Veteran's contention that the nature and location of his squamous cell carcinoma of the right tonsil suggests that it is part of the respiratory system.  The examiner should also comment on Dr. P.A.'s March 2012 and December 2014 opinions, which indicate that the Veteran's cancer was located in his throat/oropharynx.

b)  Is it at least as likely as not that the Veteran's claimed squamous cell carcinoma of the right tonsil had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include: (1) his presumed in-service exposure to herbicides in Vietnam and/or (2) his in-service exposure to toxic chemicals while stationed at Camp Lejeune (in this regard, it is noted that the water supply at Camp Lejeune was found to be contaminated with chemical compounds trichloroethylene, tetrachloroethylene, perchloroethylene, and benzene)?  

In providing this opinion, the examiner should reconcile his findings with the other medical opinions of records, including Dr. P.A.'s April 2012 and December 2014 opinions.  The examiner should also acknowledge and discuss the Veteran's assertions that he did not have other causative agents for his cancer, such as a history of smoking and/or heavy alcohol use.  See Board Hearing Tr. at 4-5.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




